Title: To Benjamin Franklin from [Pierre] Richard, [after 15 March 1780]
From: Richard, Pierre
To: Franklin, Benjamin


[after March 15, 1780]
Notes qu’a l’honneur de présenter le Sieur Richard, à Son Excellence Monsieur L’Ambassadeur des Etats-unis.
Son Excellence voudra bien accompagner la Lettre que j’ose lui remettre pour Mr. Bingham, d’une recommandation pour qu’il veuille terminer toutes les affaires dont il a eu la bonté de se charger pour moi; c’est un ami dont la négligence ne doit être attribuée qu’aux malheurs des circonstances, & qui ne mérite, je pense, aucun reproche.
Puisque son Excellence veut bien envoyer mon mémoire au Président du Congrès, ne pourroit-elle pas demander l’acquit en entier des 16600 Dollars, comme un objet qui m’étoit dû depuis la fin de 1777, & que mes Correspondans ont gardé dans leurs mains, jusqu’en janvier 1779: elle pourroit en meme tems faire valoir mon Zele & les services importans que j’ai rendus à la Martinique aux Américains. Dans le cas où l’on auroit égard à la recommandation de Son Excellence, on pourroit, pour plus de facilité, convertir cette créance en un contrat à constitution de Rente dont l’intérêt seroit payable à Paris; S’il en étoit autrement, Son Excellence voudroit bien alors prier le Président du Congrès d’ordonner le remboursement de ce qui me sera alloué entre les mains de M Bingham porteur de ma procuration, qui m’en fera la remise de suite.
Si son Excellence jugeoit à propos de charger M Bingham de Sa lettre pour le Président du Congrès, il seroit plus à portée d’en solliciter le résultat.
Dans le cas où son Excellence auroit besoin de moi, ma résidence est chez M de Courcelles, rue Vantadour, bute St. Roch. [in another hand] à Paris
